Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 1 of 9




                    A. P.




    A. P.
Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 2 of 9




                                       A.P.




          A.P.
Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 3 of 9
Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 4 of 9
Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 5 of 9
Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 6 of 9
Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 7 of 9




                                               A.P.




                                               A.P.
Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 8 of 9


                                                     32.
             Plaintiff, SHARON LAVIGNE PERRILLOUX, individually and on behalf of her minor

    child,    A.P.                    request tFial by jury on all issues.

             WHEREFORE, Plaintiff, SHARON LAVIGNE PERRILLOUX, individually and on

    behalf of her minor child,        A.P.                          prays th�t Defendants, KUBOTA

    CORPORATION,              KUBOTA            TRACTOR             CORPORATION,           KUBOTA

    MANUFACTURING OF AMERICA CORPORATION, KUBOTA INDUSTRIAL

    EQUIPMENT CORPORATION, and HOME DEPOT USA, INC., be served with the Petition

    for Damages and be duly cited to appear and answer same and that, after the expiration of all legal

    delays and due proceedings, Plaintiff prays that there be judgment rendered herein in favor of

    Plaintiff against Defendants, KUBOTA               CORPORATION, KUBOTA TRACTOR

    CORPORATION, KUBOTA MANUFACTURING OF AMERICA CORPORATION,

    KUBOTA INDUSTRIAL EQillPMENT CORPORATION, and HOME DEPOT USA, INC.,

    jointly and in solido, for such damages as are reasonable in the premises, together with legal

    interest from the date of ,judicial demand until paid, all costs df these proceedings, and such

    equitable relief to which Plaintiffs may be entitled.

                                           RESPECTFULLY SUBMITTED

                                           DUDLEY DEBOSIER INJURY LAWYERS, PLC


                                           W. PAUL WILKINS (Bar No. 19830)
                                           ADRAS PAUL LABORDE, Ill (Bar No. 21580)
                                           MONICA GANT MOTON, (Bar No. 27<22)
                                           Dudler Debosier Injury Attorneys
                                           1075 Government Street
                                           Baton Rouge, Louisiana 70802
                                           Telephone: (225) 379-4937
                                           Facsimile,      (225) 379-49?7
                                           Email: p\;vilkins@dudleydebosier.com
                                                  plaborde@dudleydebosier.con,
                                                  m1noton@dudleydebosier.com

                                           Counsel   for . Plaintiff, SHARON       LA VIGNE
                                           PERRILLOUX. individuallv and on behalf of her minor
                                           child, A.P.




                                                       8



                                                                             ·--------- ·..
Case 2:21-cv-01532-SSV-MBN Document 1-2 Filed 08/13/21 Page 9 of 9
